IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 96-20125
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

LARRY A. GRAVES,

                                         Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. CR-H-95-243-1
                        - - - - - - - - - -
                          October 23, 1996
Before POLITZ, Chief Judge, and JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Larry Graves appeals from the district court’s denial of his

motion to reinstate his appeal from the dismissal of his appeal

from the magistrate judge’s ruling finding him guilty of

resisting arrest and parking violations on federal property.    The

Government has filed in this court a motion to dismiss Graves’

appeal.

     In his two-page brief on appeal, Graves argues only the

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-20125
                               - 2 -

sufficiency of the evidence that the Government presented at his

trial before the magistrate judge.   The magistrate judge’s ruling

is not a final judgment from a district court necessary to invoke

this court’s jurisdiction under 28 U.S.C. § 1291.   As Graves

provides no argument on the only appealable issue, whether the

district court erred by denying Graves’ motion to reinstate his

appeal from the magistrate judge’s ruling, the issue is deemed

abandoned.   See Yohey v. Collins, 985 F.2d 222, 225 (5th Cir.

1993).   With no appealable issue before the court, the

Government’s motion is GRANTED and Graves’ appeal is DISMISSED.

     APPEAL DISMISSED.